The appellant claims an interest in the award by virtue of a mortgage upon the real property taken in a condemnation proceeding. The proof established that the mortgage was unsatisfied of record and that it was overdue for over twenty years. In these circumstances the law presumes that in the absence of other proof within that period to the contrary, the mortgage has been paid and such unsatisfied mortgage is not a cloud on the title to the real property. (Ouvrier V. Mahon, 117 App. Div. 749; Fisher v. Mayor, 67 N. Y. 73.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. [177 Misc. 1004.]